DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 11/22/2019. Claims 15-20 and 26-39 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/20/2021, 01/12/2021, and 02/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action: 	A person shall be entitled to a patent unless – 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent 
 published or deemed published under section 122(b), in which the patent or application, as the case may be, names 
another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (US20150350820).

	Regarding claim 15, the cited reference Son discloses a method of participating in a dynamic open-access network (Fig. 1 discloses a network environment where an electronic device communicate with a server (106) through a network to access a particular network for contents (¶0399)), the method comprising: receiving, via a client device located within a range of a wireless access point, one or more beacons (¶0339 discloses a terminal 3500 has entered a shop having a transmitter transmitting a plurality of beacon signals. ¶0007 further discloses that an electronic device may include: detecting a transmitted beacon signal by a beacon interface) comprising information that is contextually relevant to the client device or a user thereof (¶0008 discloses that the additional information included in the detected beacon signal where ¶0128 discloses that the additional information to enable an electronic device of a user…to access a particular site or a particular network and additionally acquire various contents) ; extracting the information from the one or more beacons; and performing an action using at least portions of the extracted information (¶0007 discloses extracting additional information from the detected beacon signal, and accessing a resource using the extracted additional information).

	Regarding claim 16, the cited reference Son discloses all limitations of claim 15. Son further discloses wherein the client device comprises at least one application programming interface (API) and an application-layer program, and the extracting comprises accessing the at least one API via at least one call made by the application-layer program (¶0081 discloses that the he memory 130 may include programming modules, such as an Application Programming Interface (API) 133, and an application 134).
Regarding claim 17, the cited reference Son discloses all limitations of claim 16. Son further discloses wherein the action comprises, subsequent to said extracting, negotiating a connection with the access point, and receiving content from the access point via the negotiated connection (¶0399 discloses that the electronic device 50-1 may access a resource, such as a particular network, using additional information received and stored at the particular place, and then acquire various contents through particular network. ¶0499 further discloses that the processor 120 may acquire various contents through the connected particular site or particular network, using the additional information. For example, the processor may log in the particular site using a login password among the password information stored as the additional information and then read or acquire contents, or may access the particular network using network connection password and then read or acquire contents through an interfacing with a server).

Regarding claim 20, the cited reference Son discloses all limitations of claim 15. Son further discloses evaluating the extracted information to identify a context; determining a relevance of the context to the user of the client device; and based at least in part on the determined relevance, displaying at least part of the information on a display device of the client device (¶0438 discloses that the operation performed by the terminal itself having received the beacon may be an operation of reading the received beacon. For example, the operation of reading may be an operation of decoding the beacon and displaying the beacon on a screen… The operation performed by the terminal itself having received the beacon may be an operation relating to contents included in the received beacon. For example, the operation relating to contents included in the received beacon may be an operation of payment for a product when the beacon includes information on the product).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US20150350820), in view of Kipp et al (US20140287778).

	Regarding claim 18, the cited reference Son discloses all limitations of claim 15. However, Son does not explicitly teach wherein the receiving comprises using a particular service set identifier (SSID) to 
access beacons having a desired type of said information.
(¶0072 discloses process the information available from the Wi-Fi access point such as the Service Set Identification (SSID). The SSID is a 32-byte string that is configured on the Access Point to provide human identifiable information about the beacon. This identifier text from Wi-Fi access points may contain information about the place in which the access point is located. For example, it may contain the name of the business, floor or organization hosting the beacon. … it is possible to retrieve relevant contextual information from the SSID).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kipp where the SSID is configured on the Access Point 
to provide human identifiable information about the beacon (Kipp, ¶0072).

	Regarding claim 19, the cited reference Son discloses all limitations of claim 15. Son further discloses wherein the contextually relevant information comprises information corresponding to one or more of: (i) an advertisement, (ii) roaming information, (iii) quality of service, or (iv) available on-demand services (¶0277 discloses that the first electronic device advertises a beacon signal including a large amount of contents (e.g. audio, video, etc.)). However, Son does not explicitly teach wherein the receiving comprises using a particular service set identifier (SSID) to access beacons having a desired type of said information.
	In an analogous art Kipp teaches wherein at least one of (i)-(iv) comprise an service set identifier (SSID) which is different than an SSID associated with any the others of (i)-(iv) (¶0076 discloses that the SSID is related to a specific entity where ¶0077 and Fig. 19 disclose an example of a beacon contains the SSID of “HolidayInnBurbank”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kipp where the SSID is configured on the Access Point 
to provide human identifiable information about the beacon (Kipp, ¶0072).

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415).

	Regarding claim 26, the cited reference Shin discloses a computerized apparatus configured for use within a dynamic open- access network, the computerized apparatus comprising: one or more wireless network interfaces; processor apparatus in data communication with the one or more wireless network interfaces; and a non-transitory computer-readable apparatus in data communication with the processor apparatus, the non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising at least one computer program, the at least one computer program comprising a plurality of instructions configured to, when executed by the processor apparatus
(Figs. 2, 7, 8, 10 and ¶0088 disclose a control unit, storage, and a software described with reference to FIGS. 7 and 8 may be implemented using certain executable codes, and may be stored in computer-readable storage media), cause the computerized apparatus to: receive data from at least one wireless access point via at least one of the one or more wireless network interfaces (Fig.3 and ¶0053 disclose that the mobile terminal 13 enters the service area 11, a beacon signal from an AP 14 may be detected) ; identify at least a portion of the received data, the at least portion comprising first data indicative of a context(¶0057 discloses that the mobile terminal 13 may receive connection information to the local server 12 from the local server 12 via the AP 14. For example, the connection information may include … an SSID of the AP 14); enable establishment of a dedicated data connection with the at least one wireless access point based at least on the first data (¶0056 discloses if the detected AP 14 exists in a plurality, one of the APs 14 may be selected); receive digital content via the dedicated data connection, the digital content being related to the first data comprising the location of the at least one wireless access point (¶0058 discloses that the mobile terminal 13 may receive available service information from the local server 12. The service information may include a list of services provided in the service area 11 (via the AP 14 (¶0057)). However, Son does not explicitly teach the context comprising a location of the at least one wireless access point.
In an analogous art Chamarti teaches the context comprising a location of the at least one wireless access point (¶0037 discloses that each access point 66(1)-66(N) transmits a service set identifier (SSID) signal that includes the location of the access point 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chamarti to determine the RSSI of the access points within range and providing location information may make location based services possible.

Regarding claim 34, the claim is a drawn to a non-transitory computer-readable apparatus performing substantially the same features of of claim 26. Therefore the claim is subject to the same rejection as claim 26.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of Odman (US20030210710).

	Regarding claims 27 and 35, the combination of Shin and Chamarti disclose all limitations of claims 26 and 34 respectively. However, the combination does not explicitly teach the received data comprises discrete data structures, each of the data structures comprising fields readable by the computerized apparatus; and the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to assemble the received data into the discrete data 
structures based at least on one or more of the fields.
(¶0028 discloses a method of reconstructing a fragmented service data unit in a receiving device); and the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to assemble the received data into the discrete data structures based at least on one or more of the fields (Abstract discloses that a service data unit is broken up by a transmitter into multiple fragments that are sent as the payloads of respective data frames transmitted to a receiver. Each of these frames includes a service data unit identifier identifying the service data unit the fragment is associated with, a fragment number indicating the position of the fragment within the associated service data unit, and a total fragment value indicating the total number of fragments in the service data unit. ¶0029 further discloses breaking a service data unit into first through N th service data unit fragments; assigning the first through Nth service data unit fragments as payloads for first through Nth frames, respectively; and transmitting the first through Nth frames. In this method, each the first through Nth frames contains a first designator, a second designator, and a third designator, the first designator identifying the service data unit, the second designator identifying a position in the service data unit of the respective first through Nth service data unit fragment assigned as payload, and the third designator identifying a total number of fragments N that the service data unit has been broken into).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Odman to efficiently handl fragmentation and burst transmissions in a wireless network.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of Sun et al (US20160066313).

	Regarding claim 28, the combination of Shin and Chamarti disclose all limitations of claim 26. However, the combination does not explicitly teach the digital content comprises secondary content that is contextually related to the location of the at least one wireless access point.
	In an analogous art Sun teaches the digital content comprises secondary content that is contextually related to the location of the at least one wireless access point (This limitation is interpreted in light of the specification. Sun discloses in ¶0075 discloses a frame body field 1060 that includes CB IEs that includes SSIDs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sun to provide wide variety of specific contexts.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of Amsterdam et al (US20110285542).

	Regarding claim 29, the combination of Shin and Chamarti disclose all limitations of claim 26. 

occurring at another location different from the location of the at least one wireless access point.
	In an analogous art Amsterdam teaches received digital content is further related to an event occurring at another location different from the location of the at least one wireless access point (¶0015 discloses the computer processor receives media generated audio/video data associated with events currently occurring at different geographical locations (e.g., different parts of the world)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Amsterdam to avoid service interruption.

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of Keronen et al (US20030003909).

	Regarding claim 30, the combination of Shin and Chamarti disclose all limitations of claim 26. However, the combination does not explicitly teach wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to derive second data indicative of the context, based at least on data relating to user input, where the data relating to user input is acquirable via an application computer program that is configured to be operative on the computerized apparatus.
	In an analogous art Keronen teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to derive second data indicative of the context, based at least on data relating to user input, where the data relating to user input is acquirable via an application computer program that is configured to be operative on the computerized apparatus (¶0011 discloses that a message is broadcast over the cell broadcast channel of the base transceiver station which includes location information identifying a geographic location of the base transceiver station and information identifying service providers located within a coverage area of the base transceiver station… identifying service provider information is conveyed to the mobile station for access by a user of the mobile station. The user then selects at least one service provider from the identifying service provider information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Keronen where the system requires user input of information 
which makes such a system inconvenient to use (Keronen, ¶0009).

Regarding claim 38, the combination of Shin and Chamarti disclose all limitations of claim 34. However, the combination does not explicitly teach wherein the plurality of instructions are configured to, when executed by the processor apparatus, cause the computerized client device to: display at least a portion of the contextually relevant information on a user interface associated with the computerized client device; 

	In an analogous art Keronen teaches wherein the plurality of instructions are configured to, when executed by the processor apparatus, cause the computerized client device to: display at least a portion of the contextually relevant information on a user interface associated with the computerized client device; and receive a user input via the user interface, the user input enabling one or more of: (i) the initiation of the data connection to the wireless network apparatus, (ii) selection of the received content, or (iii) receipt of the content (¶0011 discloses that a message is broadcast over the cell broadcast channel of the base transceiver station which includes location information identifying a geographic location of the base transceiver station and information identifying service providers located within a coverage area of the base transceiver station… identifying service provider information is conveyed to the mobile station for access by a user of the mobile station. The user then selects at least one service provider from the identifying service provider information. ¶0040 further discloses that the transmitted information is received by the MS and output (either by audio or visual display). The MS user will then select the desired service provider from the menu).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Keronen where the system requires user input of information which makes such a system inconvenient to use (Keronen, ¶0009).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of LaJoie et al (US20110103374).

	Regarding claim 32, the combination of Shin and Chamarti disclose all limitations of claim 26. However, the combination does not explicitly teach wherein the receipt of the digital content via the data connection comprises receipt of the digital content via at least one mobile client device in data communication with and within a connectivity range of the at least one wireless access point.
	In an analogous art LaJoie teaches wherein the receipt of the digital content via the data connection comprises receipt of the digital content via at least one mobile client device in data communication with and within a connectivity range of the at least one wireless access point (¶0341 discloses that content received at a first user CPE 107 may be transmitted to CPE 107 of other premises in a peer-to-peer (P2P) fashion… a second CPE 107 in the same region… The headend entity directs a peer-to-peer communication to be established between the authorized second CPE 107 and the CPE 107 having the requested content).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of LaJoie where the P2P approach has many potential benefits including, for example, the ability to push at least some network bandwidth consumption out to the edge of 
	
	Regarding claim 33, the combination of Shin, Chamarti, and Lajoie disclose all limitations of claim 32. Lajoie further discloses wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to: cause a handover procedure to establish a peer-to-peer or direct data connection with the at least one mobile client device; and receive additional digital content from the at least one mobile client device via the peer- to-peer or direct data connection (¶0343 discloses a dynamic peer-to-peer (P2P) architecture is used which comprises using customer premises equipment or CPE to act as peer content providers for one another).
	
Claims 36-37 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of Kanma et al (US20130342710).

	Regarding claim 36, the combination of Shin and Chamarti disclose all limitations of claim 34. Shin further discloses transmitting a beacon. However, the combination does not explicitly teach wherein each of the one or more beacon frames of data structures comprises a plurality of fields, at least some of the plurality of fields each being configured to contain at least a portion of the contextually relevant information.
	In an analogous art Kanma teaches wherein each of the one or more beacon frames of data
 structures comprises a plurality of fields, at least some of the plurality of fields each being configured to contain at least a portion of the contextually relevant information (¶0050 discloses that the beacon frame illustrated in FIG. 3 includes a plurality of fields, and each field is assigned to the SSID).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kanma where the beacon frame carry the necessary information to establish a connection in communication system.

	Regarding claim 37, the combination of Shin and Chamarti disclose all limitations of claim 34. Shin further discloses transmitting a beacon information. However, the combination does not explicitly teach wherein the contextually relevant information comprises at least one of (i) one or more network parameters, (ii) geographic information, (iii) temporal information, or (iv) a format of the content related to the contextually relevant information.
	In an analogous art Kanma teaches wherein the contextually relevant information comprises at least one of (i) one or more network parameters, (ii) geographic information, (iii) temporal information, or (iv) a format of the content related to the contextually relevant information (¶0050 discloses that the beacon frame illustrated in FIG. 3 includes a plurality of fields, and each field is assigned to the SSID where SSID is identifier information).
.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US20110182250), in view of Chamarti et al (US20130322415), in further view of Park et al (US20140056209).

	Regarding claim 39, the combination of Shin and Chamarti disclose all limitations of claim 34. However, the combination does not explicitly teach wherein the identification, using the data connection, of the at least one other computerized client device comprises an exchange of at least one respective identifier associated with the computerized client device and the at least one other computerized client device.
	In an analogous art Park teaches wherein the identification, using the data connection, of the at least one other computerized client device comprises an exchange of at least one respective identifier associated with the computerized client device and the at least one other computerized client device (Fig. 1 and ¶0032 disclose a station (Client1 120) in the middle of two stations, an access point (AP) 100 and a Client2 140. ¶0035 discloses that after creating the P2P group or otherwise becoming a GO of the P2P group, the Client1 120 may generate a beacon transmission to advertise the P2P group. The beacon transmission may include information descriptive of the AP 100 to which the Client 1 120 is associated such as a service set identification (SSID) of the AP 100 and the Client1 120. ¶0038 discloses that the Client1 120 serves as a Group Owner for the Client2 140 and may relay MAC payloads between the AP 100 and the Client2 140).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park to take advantage of Wi-Fi network by enabling  applications that often require very low power consumption to transmitted between peer-to-peer devices.

Allowable Subject Matter 
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application 
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462